UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7146


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS GLENN GRIGSBY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
District Judge. (4:10-cv-00021-RBS; 4:08-cr-00109-RBS-FBS-1)


Submitted:   April 28, 2011                    Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Glenn Grigsby, Appellant Pro Se.     Lisa Rae McKeel,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas     Glenn    Grigsby       seeks     to    appeal      the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)   motion.        The   order      is     not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating         that     reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El     v.   Cockrell,          537   U.S.      322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.         We have independently reviewed the record

and conclude that Grigsby has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.     Grigsby’s     motion        for    appointment        of    counsel    is

denied.     We dispense with oral argument because the facts and

legal    contentions     are    adequately           presented      in   the     materials



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3